Citation Nr: 0214026	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  98-10 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  His separation papers show that he completed the Basic 
Airborne Course .

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1999, at which time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina confirmed and 
continued its denial of the veteran's claim of entitlement to 
service connection for back disability.  Thereafter, the case 
was returned to the Board for further appellate action.


FINDING OF FACT

The veteran's back disability was first clinically reported 
many years after service, and there is no competent evidence 
that it is in any way related thereto.


CONCLUSION OF LAW

The veteran's back disability is not the result of disease or 
injury incurred in or aggravated by service, nor may 
arthritis of the spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3,159, 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

THE FACTS

The veteran's service medical records are completely negative 
for any complaints or clinical findings of back disability of 
any kind.
In April 1951, the veteran was treated for a right foot 
injury sustained while jumping.  He had pain and swelling 
under the lateral malleolus.  X rays were reportedly okay.  

Later in April 1951, the veteran was treated for ligamentous 
strain on an unspecified area of his body.  

The report of the veteran's service separation examination, 
performed in June 1950 shows that at the time of the 
examination, he had no complaints of a medical nature and 
that his spine was normal.

Records from the Statesville Medical Group, show that in 
September 1993, the veteran injured his left hip and leg 
while unloading a truck.  He had been lifting and stacking 40 
pound bags, and the pain began the next day.  X-rays of the 
veteran's lumbar spine, taken at the Wilkes Regional Medical 
Center, showed slight degenerative disc disease at L4-L5 and 
L5-S1 with degenerative disc space narrowing and minimal 
anterior subluxation of L4 upon L5, likely degenerative in 
nature.  An MRI of the spine, taken at Davis Community 
Hospital revealed grade I spondylolisthesis with narrowing of 
the interspace at L4-L5; a bony density on the right across 
the facet joint which suggested that a fusion procedure had 
been done; and a density in the neural canal on the right, 
probably an osteophyte.  The radiologist could not completely 
exclude an extruded disc fragment.  The veteran was referred 
to the Orthopedic Clinic.

Later in September 1993, the veteran was treated at the 
Orthopedic Clinic, Statesville Medical Group.  It was noted 
that he had pulled a muscle in his back years before but that 
he had had no further back problems until a couple of weeks 
earlier.  He complained primarily of back pain radiating into 
the front of his left leg.  Computerized tomography (CT) of 
the lumbar spine revealed diffuse protrusion of the L4-L5 
intervertebral disc, which impinged on the thecal sac 
bilaterally causing a moderate to severe spinal stenosis.  
There was also some minimal overgrowth of the posterior 
ligaments.  A myelogram revealed extradural defects at L4-L5 
on the right, most likely due to a herniated nucleus 
pulposus.
In October 1993, the veteran continued to have significant 
pain in his back and leg.  The health care provider 
attributed those symptoms to the severe stenosis at the level 
of spondylolisthesis (L4-L5).  Two weeks later, the veteran 
received an epidural steroid injection.

In August 1997, the veteran experienced some recurrent leg 
pain associated with stenosis.  Conservative treatment was 
ineffective, and surgery was delayed due to the veteran's 
cardiac risk.  

In June 1998, X-rays showed the presence of lumbar 
spondylosis with discovertebral degenerative changes at L4-
L5.  Severe facet joint degenerative arthritis was present at 
L4-L5 and to a lessor extent at L5-S1.  A myelogram revealed 
severe central canal spinal stenosis at L4-L5 predominantly 
due to hypertrophy of the posterior elements.  Marginal 
central canal spinal stenosis was present at L3-L4.  There 
was an extradural defect on the right at L5-S1 with 
impingement to the right S1 nerve root.  That was attributed 
to a herniated nucleus pulposus.  Post-myelographic CT 
confirmed the presence of lumbar spondylosis.  Severe 
discovertebral degenerative changes were present at L4-L5.  
There was severe central canal spinal stenosis at L4-L5 with 
bilateral L5 neural impingement.  Marginal central canal 
spinal stenosis was present at L3-L4.  There was a lateral 
disc protrusion on the right at L5-S1 with right S1 neural 
impingement.

In July 1998, the veteran underwent L4-L5 and L5-S1 wide 
decompression with foraminotomies.  The discharge diagnosis 
was L4-L5 and L5-S1 spinal stenosis.

ANALYSIS

The veteran seeks entitlement to service connection for his 
back disability.  Service connection connotes many factors, 
but basically, it means that the facts, shown by the 
evidence, establish that a particular disease or injury, 
resulting in disability, was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307. 

The record is completely negative for any clinically recorded 
complaints or manifestations of back disability until 
September 1993, more than 40 years after the veteran's 
discharge from service.  Indeed, at the time of his service 
separation examination, he voiced no medical complaints, and 
his spine was found to be normal  Moreover, doctors who have 
treated him since 1993 have attributed his back disability to 
a job-related injury which occurred while the veteran was 
unloading 40 pound bags from a truck.  There is no competent 
evidence to the contrary and certainly none which attributes 
the veteran's back disability to his time in service.  The 
only evidence to the contrary comes from the veteran.  As a 
layman, however, he is not qualified to render opinions which 
require medical expertise, such as the diagnosis or time of 
onset of a particular disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

Absent any competent evidence of a nexus between the 
veteran's current back disability and service, service 
connection is denied.  

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  That change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. VCAA, Pub. L. 
No. 106-475, § 7, sub part (a), 114 Stat. 2096, 2099-2100 
(2000).  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  By virtue of information sent to the veteran in the 
Board's remand of December 1999; the Statement of the Case; 
the Supplemental Statement of the Case; and a notice of the 
enactment of the VCAA sent from the RO to the veteran in 
January 2002, the veteran and his representative were 
notified of evidence necessary to substantiate the claims of 
entitlement to service connection for the veteran's back 
disability.  In particular, the RO notified the veteran of 
the information and/or evidence he would need to submit and 
that which the VA would try to obtain.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; and in fact, it appears 
that all evidence so identified has been obtained and 
associated with the claims folder.  Indeed, the RO sent 
evidence requests to the veteran in January and February 
1998; in August 2000; and in January and March 2002.  As a 
result of those requests, the RO received evidence relevant 
to the veteran's back disability, including his service 
medical records and medical records from several private 
health care providers, reflecting treatment from September 
1993 to August 1998.  In this regard, it should be noted that 
the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support the issue of entitlement to service connection for 
back disability.  

In October 2002, the veteran's representative stated that the 
RO had not obtained a service medical record which the 
veteran identified as showing treatment for a back disability 
in April 1951.  Therefore, she requests that the RO explain 
the actions it took to obtain such records.  The Board notes 
that the RO has made at least two attempts to obtain the 
veteran's service medical records (August 1952 and August 
1959) and has, in fact, obtained treatment records from April 
1951.  They do not, however, show treatment for back 
disability of any kind.  Rather, such records show that the 
veteran was treated for a right foot injury and for 
ligamentous strain affecting an unspecified part of his body.  
They do not indicate the potential for any outstanding 
records; and, therefore, the Board finds no plausible basis 
for further development on that point.  
Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right.  

In light of the foregoing, the Board concludes that the VA 
has met its duty to assist the veteran in the development of 
his claim and that there is no need for further development 
of the evidence in order to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for back disability is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

